DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yezerets et al. (Yezerets) (Patent/Publication Number US 2011/0047970). 
	Regarding claims 1, 10-11, and 19, Yezerets discloses a control system (150, 460) for a vehicle (110, 410), the control system comprising one or more controller (e.g. See Figure 1 and 4), the control system being arranged to: determine a likelihood of a NOx adsorber trap (140, 440) of a vehicle requiring purging (e.g. See Paragraphs [0022-0023 and 0038-0039]); determine an efficiency of purging the NOx adsorber trap (e.g. See Paragraph [0027] From time-to-time, the LNT element 140 must be actively regenerated because NOx adsorber capture efficiency declines as a function of the accumulation, or "storage" of NOx as a nitrate on the catalytic surface of the LNT element 140. By rapidly increasing the rate at which the reductant fluid is injected into the exhaust stream, the stored NOx on the catalytic surface of the LNT element 140 can be converted in an active regeneration process that promotes decomposition and release of the nitrate as NO.) (e.g. See Paragraphs [0027 and 0039-0040]); determine an operating efficiency of a selective catalyst reduction system of the vehicle (e.g. See Paragraph [0026] Additionally, the LNT element 140 can oxidize NH3 (if any) slipping from the SCR catalyst element 130 to N2, which is benign, or to NOx, which the LNT element 140 also can trap and process. This allows the SCR catalyst 112 to be overdosed with reductant (e.g., NH3), which can result in higher SCR conversion efficiency. For example, an ammonia dosing scheme will have a respective ammonia/NOx ratio (ANR), where an ANR equal to 1 would represent a stoichiometric ratio.) (e.g. See Paragraphs [0026-0027 and 0039-0041]); determine a schedule for purging of the NOx adsorber trap of the vehicle in dependence on the likelihood of the NOx adsorber trap requiring purging, the efficiency of purging the NOx adsorber trap, and the operating efficiency of the selective catalyst reduction system (e.g. See Paragraphs [0032-0033 and 0036]); and control purging of the NOx adsorber trap according to the schedule (e.g. See Paragraphs [0033] An intermittent regeneration event can be triggered by either a physical or virtual sensor (not shown) recognizing that the NOx adsorber catalyst is full, or approaching a saturation point. For example, FIG. 1 shows a NOx and/or NH3 sensor 160 located after the outlet of the NOx adsorber catalyst that can trigger regeneration based on feedback information related to sensed NOx and/or ammonia concentrations. Alternatively, intermittent regeneration can be triggered using a time based sensor, for example, a timer that triggers regeneration processes in a periodic manner (e.g., once every minute, once every ten minutes etc.). Time between intermittent regeneration may be determined by any, or a combination of controlling variables, such as sensed operating environment (e.g., city versus highway), heavy duty versus light duty operation, and "real time" or recent driving history. A scheme can be designed to regenerate the NOx adsorber catalyst at such a frequency, manner, and/or extent to achieve a prescribed emissions criterion while minimizing a performance penalty.) (e.g. See Paragraphs [0026-0027 and 0036-0040]).
	Regarding claims 2, 12, Yezerets discloses wherein the control system is arranged to determine the efficiency of purging the NOx adsorber trap comprising at least one of: determining a current efficiency of purging the NOx adsorber trap, and determining a prediction of a future efficiency of purging the NOx adsorber trap (e.g. See Paragraph [0036] The end of a regeneration event can be commanded based on the pre-set timer value (e.g., two to four seconds), an open loop virtual sensor such as one based on the exhaust conditions at the time of regeneration and/or integrated since the last regeneration event, or a closed loop virtual sensor, such as one based on measurements of some catalyst properties, such as detection of depletion of oxygen storage capacity using a λ sensor) (e.g. See Paragraphs [0036-0040]).
	Regarding claims 3, 13, Yezerets discloses wherein the control system is arranged to determine the efficiency of purging the NOx adsorber trap comprising determining a temperature associated with the NOx adsorber trap (e.g. See Paragraph [0025] Under normal operating conditions, the SCR element 130 is the primary element of the exhaust aftertreatment system for removing NOx from the exhaust gas stream. During normal operating conditions, the controller 150 receives signals from various sensors, such as the throttle sensor and air temperature sensor on the engine (not shown) or a NOx or ammonia sensor 160 provided in the exhaust aftertreatment system. From the sensed conditions, the controller 150 can determine various parameter values of engine 110 and elements of the exhaust aftertreatment system.) (e.g. See Paragraphs [0025-0027]).
	Regarding claims 4, 14, Yezerets discloses wherein the temperature is a temperature of an exhaust associated with the NOx adsorber trap (e.g. See Paragraphs [0025-0027]).
	Regarding claims 5, 15, Yezerets discloses wherein the control system is arranged to determine the operating efficiency of the selective catalyst reduction system comprising at least one of: determining a current operating efficiency of the selective catalyst reduction system (e.g. See Paragraph [0026] Additionally, the LNT element 140 can oxidize NH3 (if any) slipping from the SCR catalyst element 130 to N2, which is benign, or to NOx, which the LNT element 140 also can trap and process. This allows the SCR catalyst 112 to be overdosed with reductant (e.g., NH3), which can result in higher SCR conversion efficiency. For example, an ammonia dosing scheme will have a respective ammonia/NOx ratio (ANR), where an ANR equal to 1 would represent a stoichiometric ratio.), and determining a prediction of a future operating efficiency of the selective catalyst reduction system (e.g. See Paragraphs [0020-0021, 0026-0027, and 0040]).
	Regarding claims 6, 16, Yezerets discloses wherein the control system is arranged to determine the operating efficiency of the selective catalyst reduction system comprising determining a temperature associated with the selective catalyst reduction system (e.g. See Paragraphs [0025-0027 and 0036-0040]).
	Regarding claims 7, 17, Yezerets discloses wherein the control system is arranged to determine the schedule for purging of the NOx adsorber trap comprising at least one of: controlling a purge of the NOx adsorber trap prior to said NOx adsorber trap reaching a maximum NOx storage capacity, scheduling future purge of the NOx adsorber trap, and delaying a purge of the NOx adsorber trap (e.g. See Paragraph [0028] FIG. 2 includes a set of graphs showing characteristics of the exhaust gas stream at different points along the exhaust gas flow path before, during, and after regeneration of the LNT 140. … .It is to be appreciated that the graphs of FIG. 2 are simplified for ease of illustrating concepts, and that the levels of reductant solution and λ value depicted can vary to some degree depending on how the engine 110 is operating. Further, while the graphs depict some events occurring simultaneously, it is to be understood that a small time delay (not shown) can occur for events at locations more downstream of others.) (e.g. See Paragraphs [0026-0027 and 0036-0040]).
	Regarding claims 8, 18, Yezerets discloses wherein the purging of the NOx adsorber trap is delayed until: the efficiency of purging the NOx adsorber trap improves with respect to a current efficiency of purging the NOx adsorber trap, or the operating efficiency of the selective catalyst reduction system is determined or is predicted to improve with respect to a current operating efficiency of the selective catalyst reduction system (e.g. See Paragraphs [0026-0027 and 0036-0040]).
	Regarding claim 9, Yezerets discloses within a selective catalyst reduction system, the selective catalyst reduction system further comprising a NOx adsorber trap controlled by the control system (e.g. See Paragraphs [0026-0027 and 0036-0040]).

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents:
	Nagel et al. (Pat./Pub. No. US 2017/0248059), Wang et al. (Pat./Pub. No. US 2010/0043397), Harmsen et al. (Pat./Pub. No. US 2019/0242314), Kim et al. (Pat./Pub. No. US 2017/0074191), Keller et al. (Pat./Pub. No. US 2017/0044962), Park et al. (Pat./Pub. No. US 2016/0290199), and Adam et al. (Pat./Pub. No. US 2011/0131949), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        September 29, 2022